Title: To George Washington from John Hurlbut, 5 July 1781
From: Hurlbut, John
To: Washington, George


                  May it please your Excellency
                     
                     Westmoreland 5th July 1781
                  
                  The Honorable the Continental Congress, to quiet the minds of Pensylvania Resolves that the Garrison of Wyoming should be Relieved with Troops Indiferent to the , & not of the line of Pensylvania or Connecticut or Citizens of either State Refering the whole matter to your Excellency whether or not that Post should be Garrisoned, your Excellency was graciously pleased to ordr a Relief from the Jersey Line, upon the arrival of Capt. Mitchel our people were well satisfied notwithstanding the parts they came from might naturally have raised a jealousy, but now to our grief & surprise we find that Capt. Mitchel Acts directly under order from Governor Reed, & the State of Pensylvania He has Seized Liquors Private property (by vertue of orders he refuses to shew) as he says for the use of the Garrison when there was plenty, & is now a large supply, he refuses to receive supplies of Meat from Mr Sewart (Appointed an assistant Commisary of purchases by the Assembly of Connecticut) of which Article the Post is wholly destitute, he has ordered the Stores to be delivered up to a gentleman from Pensylvania who now acts as Issuing Commissary & Quarter Master.  whether either of the last mentioned offices are necessary we submit to your Excellency—our request is that to quiet the minds of the Inhabitants here the Command might be changed we would beg leave to mention two Gentlemen of the Jersey Line to wit Capt. Mead or Capt. Holmes either of which gentlemen we doubt not might give satisfaction as we have no wish for a party man or the least parshality to  the prejudice of the Continent.
                  Inclosed we send your Excellency the Copies of 2 Letters from Govr Reed which Letters were sent  to Capt. Mitchel for his perusal altho directed to other gentlemen as your Excellency will see other Letters we have not had the opportunity of seeing.  Upon the whole we fear that we have a Gentleman to Command at this post that does not Strictly attend to the resolves of Congress or orders Receivd from your Excellency either of which we most chearfully obey.  we subscribe our selves your Excellencies most obedient & very humle servants
                  
                     Authority
                     Jno. Hurlbut
                     Hugh Forseman
                     Select Men
                     Jno. Hurlbut
                     Jabez Sill
                  
               